Notice of Allowance

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/11/2029, 03/05/2019, 09/18/2019, 02/10/2020, and 09/30/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Reasons for Allowance
Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose a method for operating a caloric heat pump system, wherein the speed of a first fan operable to flow air over a hot side heat exchanger of the caloric heat pump system is adjusted in response to a change in cycle frequency at which a field of a field generator is applied to caloric material; wherein the speed of a second fan operable to flow air over a cold side heat exchanger of the caloric heat pump system is adjusted in response to a change in cycle frequency at which a field of a field generator is applied to caloric material; wherein the method comprises three separate control loops, the first control loop configured to respectively change the cycle frequency, the second control loop configured to adjust the speed of the hot side fan, and the third control loop configured to adjust the speed of the cold side fan.

The closest prior art of record, Yan (CN 108895704 A), discloses a method for operating a caloric heat pump system comprising changing a cycle frequency at which a field of a field generator is applied to caloric material in the caloric heat pump system (see [0011]-[0018]). Yan does not disclose adjusting a speed of a hot side fan and a speed of a cold side fan in response to the cycle frequency change, wherein a respective one of three separate control loops changes the cycle frequency, adjusts the speed .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763